Title: To Thomas Jefferson from Willis Alston, 6 November 1808
From: Alston, Willis
To: Jefferson, Thomas


                  
                     Dear Sir, 
                     Capitol Hill Novr. 6th 1808
                  
                  I this moment received a letter recommending Jordan Shepherd as a proper person to fill the vacancy of collector of the custom at Washington N.C. occasioned by the death of Mr. Keais the letter is from Mr. Kennedy the superceeder of Mr. Blount
                  Mr Shepherd I have long known he is about five or six & forty years old a better Patriot or truer Republican never lived or an honester man, and I do know that no man can be better qualified for the office than he is nor will give as much satisfaction as he 
                  
                  A petition  respectable men  in his favor 
                  
                  
                     
                        Willis Alston
                        
                     
                  
               